 

Exhibit 10.4

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

WARRANT TO PURCHASE STOCK

Issuer: SUNESIS PHARMACEUTICALS, INC., a Delaware corporation (the “Company”)

Number of Shares: 624,006, as the same may be from time to time adjusted
pursuant to Article 2 hereof.

Class of Stock: Common Stock

Exercise Price: $0.5409, as the same may be from time to time adjusted pursuant
to Article 2 hereof.

Issue Date: March 31, 2016

Expiration Date: March 31, 2021 (See also 1.6(b))

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including
without limitation, the mutual promises contained in the Loan and Security
Agreement of even date herewith among SOLAR CAPITAL LIMITED ("Holder"), Western
Alliance Bank and the Company (as modified, amended and/or restated from time to
time, the “Loan Agreement”), the Holder is entitled to purchase the number of
fully paid and nonassessable Shares of the Company at the Exercise Price per
Share set forth, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

Article 1 eXERCISE.

1.1 Method of Exercise.  This Warrant is exercisable, in whole or in part, at
any time and from time to time on or before the Expiration Date set forth
above.  Holder may exercise this Warrant by delivering a duly executed Notice of
Exercise, in substantially the form attached as Appendix 1, to the principal
office of Company.  Unless Holder is exercising the conversion right set forth
in Section 1.2, Holder shall also deliver to Company a check for the aggregate
Exercise Price for Shares being purchased.

1.2 Conversion Right.  In lieu of exercising this Warrant as specified in
Section 1.1, Holder may from time to time convert this Warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of Shares or other securities otherwise issuable upon exercise of
this Warrant minus the aggregate Exercise Price of such Shares by (b) the fair
market value of one Share.  The fair market value of Shares shall be determined
pursuant to Section 1.3.

1.3 Fair Market Value.  The fair market value of the Shares shall be the closing
price of the Company's Common Stock reported on any exchange operated by the
NASDAQ Stock Market, LLC or any other securities exchange, for the business day
immediately before Holder delivers its Notice of Exercise to the Company.  

1.4 Delivery of Certificate and New Warrant.  Promptly after Holder exercises or
converts this Warrant, and if applicable, the Company receives payment of the
aggregate Exercise Price, the Company shall deliver to Holder certificates for
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not expired, a new Warrant representing Shares remaining available for
purchase under this Warrant.

1.5 Replacement of Warrants.  On receipt of evidence reasonably satisfactory to
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to Company or, in the case of
mutilation, on surrender and

1

--------------------------------------------------------------------------------

 

cancellation of this Warrant, Company at its expense shall execute and deliver,
in lieu of this Warrant, a new warrant of like tenor.

1.6 Treatment of Warrant Upon Acquisition of Company.

(a) Acquisition.  For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving:  (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization; or (iii) any sale or other transfer by the stockholders of the
Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.

(b) Treatment of Warrant at Acquisition.  In the event of an Acquisition in
which the consideration to be received by the Company’s stockholders consists
solely of cash, solely of Marketable Securities or a combination of cash and
Marketable Securities (a “Cash/Public Acquisition”), and the fair market value
of one Share as determined in accordance with Section 1.3 above would be greater
than the Warrant Price in effect on such date immediately prior to such
Cash/Public Acquisition, and Holder has not exercised this Warrant pursuant to
Section 1.1 above as to all Shares, then this Warrant shall automatically be
deemed to be exercised pursuant to Section 1.2 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition.  In connection with such exercise, Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof and the Company shall promptly notify the Holder of the
number of Shares (or such other securities) issued upon exercise.  In the event
of a Cash/Public Acquisition where the fair market value of one Share as
determined in accordance with Section 1.3 above would be less than the Warrant
Price in effect immediately prior to such Cash/Public Acquisition, then this
Warrant will expire immediately prior to the consummation of such Cash/Public
Acquisition.

(c) Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

(d) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements:  (i) the issuer thereof is then subject to
the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is then current in
its filing of all required reports and other information under the Act and the
Exchange Act; (ii) the class and series of shares or other security of the
issuer that would be received by Holder in connection with the Acquisition were
Holder to exercise this Warrant on or prior to the closing thereof is then
traded on an exchange, and (iii) following the closing of such Acquisition,
Holder would not be restricted from publicly re-selling all of the issuer’s
shares and/or other securities that would be received by Holder in such
Acquisition were Holder to exercise or convert this Warrant in full on or prior
to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

Article 2 ADJUSTMENTS.

2.1 Stock Dividends, Splits, Etc.   If Company declares or pays a dividend on
its common stock payable in common stock or other securities, or subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned Shares of record as of the date the dividend
or subdivision occurred.

2

--------------------------------------------------------------------------------

 

2.2 Reclassification, Recapitalization, Exchange or Substitution.  Except in the
case of an Acquisition to which Section 1.6 is applicable, upon any
reclassification, recapitalization, exchange, substitution, or other event that
results in a change of the number and/or class of the securities issuable upon
exercise or conversion of this Warrant, Holder shall be entitled to receive,
upon exercise or conversion of this Warrant, the number and kind of securities
and property that Holder would have received for Shares if this Warrant had been
exercised immediately before such reclassification, recapitalization, exchange,
substitution, or other event. Company or its successor shall promptly issue to
Holder a new Warrant for such new securities or other property.  The new Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Exercise Price and to the number of securities or
property issuable upon exercise of the new Warrant.  The provisions of this
Section 2.2 shall similarly apply to successive reclassifications,
recapitalizations,  exchanges, substitutions, or other events.

2.3 Adjustments for Combinations, Etc.  If the outstanding Shares are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Exercise Price shall be proportionately increased and the number of
Shares as to which this warrant is exercisable shall be proportionately
decreased.

2.4 Intentionally Omitted.  

2.5 Adjustment for Pay-to-Play Transactions. In the event that the Company’s
Certificate  of Incorporation provides, or is amended to so provide, for the
amendment or modification of the rights, preferences or privileges of the
Shares, or the reclassification, conversion or exchange of the outstanding
shares of the Class of Stock, in the event that a holder of shares thereof fails
to participate in an equity financing transaction (a “Pay-to-Play Provision”),
and in the event that such Pay-to-Play Provision becomes operative in a
transaction occurring after the date hereof, this Warrant shall automatically
and without any action required become exercisable for that number and type of
shares of equity securities as would have been issued or exchanged, or would
have remained outstanding, in respect of the Shares issuable hereunder had this
Warrant been exercised in full prior to such event, and had the Holder
participated in the equity financing to the maximum extent permitted.

2.6 No Impairment.  Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by Company, but shall at all times in
good faith assist in carrying out of all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder's
rights under this Article against impairment.

2.7 Fractional Shares.  No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share.  If a fractional share interest arises upon any
exercise or conversion of the Warrant, Company shall eliminate such fractional
share interest by paying Holder an amount computed by multiplying the fractional
interest by the fair market value of a full Share.

2.8 Certificate as to Adjustments.  Upon each adjustment of the Exercise Price,
Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based.  Company shall,
upon written request, furnish Holder a certificate setting forth the Exercise
Price in effect upon the date thereof and the series of adjustments leading to
such Exercise Price.

Article 3 COVENANTS OF COMPANY.

3.1 Valid Issuance.  Company shall take all steps necessary to insure that all
Shares which may be issued upon the exercise of this Warrant, shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

3.2 Notice of Certain Events.  If Company proposes at any time (a) to declare
any dividend or distribution upon its common stock, whether in cash, property,
stock, or other securities and whether or not a regular cash

3

--------------------------------------------------------------------------------

 

dividend; (b) to effect any reclassification or recapitalization of common
stock; or (c) to merge or consolidate with or into any other corporation, or
sell, lease, license, or convey all or substantially all of its assets, or to
liquidate, dissolve or wind up.

3.3 Information.  So long as the Holder holds this Warrant Holder would be
entitled to the information rights contained in the Loan Agreement; provided
that once all Indebtedness (as defined in the Loan Agreement) has been repaid,
the Company shall not be required to deliver any information required by the
Loan Agreement so long as the Company is subject to SEC reporting obligations
under Section 13(a) or Section 15(d) of the 1934 Act.  Notwithstanding anything
to the contrary in this Section 3.3 or elsewhere herein, to the extent that this
Warrant is transferred to a third party that is not then a party to the Loan
Agreement as Lender or is not an affiliate of Lender, then this Section 3.3
shall automatically terminate and shall have no further force or effect.

3.4 Exercise Prior To Expiration.  To the extent that the Holder has not
exercised its purchase rights under this Warrant to all Shares subject hereto,
and if the fair market value of one Share is greater than the Exercise Price
then in effect, this Warrant shall be deemed automatically exercised pursuant to
Section 1.2 (even if not surrendered) immediately before the Expiration
Date.  For purposes of such automatic exercise, the fair market value of one
share of the Common Stock upon such expiration shall be determined pursuant to
Section 1.3.  To the extent this Warrant or any portion thereof is deemed
automatically exercised pursuant to this Section 3.4, the Company agrees to
promptly notify the Holder of the number of Shares, if any, the Holder is to
receive by reason of such automatic exercise..

3.5 No Shareholder Rights. Except as provided in this Warrant, the Holder will
not have any rights as a stockholder of the Company until the exercise of this
Warrant.

Article 4 REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1 Purchase for Own Account.  This Warrant and the Shares to be acquired upon
exercise of this Warrant by the Holder will be acquired for investment for the
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Securities Act of 1933, as
amended (the “Act”).  Holder also represents that the Holder has not been formed
for the specific purpose of acquiring this Warrant or the Shares.

4.2 Disclosure of Information.  The Holder has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities.  The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.

4.3 Investment Experience.  The Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk.  The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that the Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables the Holder to be aware of the character,
business acumen and financial circumstances of such persons.

4.4 Accredited Investor Status.  The Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

4.5 The Act.  The Holder understands that this Warrant and the Shares issuable
upon exercise or conversion hereof have not been registered under the Act in
reliance upon a specific exemption therefrom, which exemption

4

--------------------------------------------------------------------------------

 

depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein. The Holder understands that this Warrant
and the Shares issued upon any exercise or conversion hereof must be held
indefinitely unless subsequently registered under the Act and qualified under
applicable state securities laws, or unless exemption from such registration and
qualification are otherwise available.  

Article 5 MISCELLANEOUS.

5.1 Legends.  This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of Shares, if any) shall be imprinted with a
legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

5.2 Compliance with Securities Laws on Transfer.  This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to Company, as reasonably requested by Company).  

5.3 Notices.  All notices and other communications from Company to Holder, or
vice versa, shall be in writing and shall be deemed delivered and effective when
given personally or mailed by first‑class registered or certified mail, postage
prepaid, or by overnight courier, at such address as may have been furnished to
Company or Holder, as the case may be, in writing by Company or such Holder from
time to time.

5.4 Attorneys Fees.  In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys' fees.

5.5 Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to its
principles regarding conflicts of law.

[Remainder of Page Left Intentionally Blank]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by its
authorized officers, all as of the day and year first above written.

 

 

COMPANY

 

SUNESIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

/s/ Eric H. Bjerkholt

 

Name:

 

Eric H. Bjerkholt

 

Title:

 

EVP Corp Dev and Finance, CFO

 

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX 1

Notice of Exercise

[Strike paragraph that does not apply.]

1. The undersigned hereby elects to purchase               shares of the Common
Stock of SUNESIS PHARMACEUTICALS, INC. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of such shares in
full.

1. The undersigned hereby elects to convert the attached Warrant into
Shares/cash [strike one] in the manner specified in the Warrant.  This
conversion is exercised with respect to _____________________ of the Shares
covered by the Warrant.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

Name:

 

 

Address:

 

 

 

 

 

3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.

 

 

(Signature)

 

(Date)

 

1